UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6737


WAYNE D. BUTTS,

                  Plaintiff - Appellant,

          v.

KATHLEEN SABELIUS, Secretary, The United States Department
of Health and Human Services,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00269-MSD-DEM)


Submitted:   November 17, 2011              Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne D. Butts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wayne     D.   Butts   appeals     the   district   court’s    order

dismissing    his   petition     for   a   writ    of   mandamus.   We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                  Butts

v. Sabelius, No. 2:11-cv-00269-MSD-DEM (E.D. Va. filed May 20,

2011 & entered May 23, 2011).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                       2